Detailed Office Action
	The communication dated 7/12/2022 has been entered and fully considered. Claims 2-3, 5, and 8-14 are withdrawn from examination. Claims 1-19 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A3 and B3 in the reply filed on 7/12/2022 is acknowledged. Claims 2-3, 5, and 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A1, A2, B1, and B2. Election was made without traverse in the reply filed on 7/12/2022.
Drawings
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear {see MPEP 608.2V}.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1, line 6: replace “the substrate” with “the solid substrate”.
Claim 1, line 9: replace “a vascular component” with “the vascular component”. This limitation is already recited in line 1 of claim 1
Claim 7, line 1: replace “the method of 6” with “the method of claim 6”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over COPPOLA (US-2018/0029316), hereinafter COPPOLA. Note that the italicized text below are the instant claims.
Regarding claim 1, COPPOLA discloses A method for forming a vascular component {[abstract] note that the component with a void space is a vascular component}, the method comprising: 
providing a composite sacrificial body comprising a first sacrificial material having an outer surface and a second sacrificial material applied to at least a portion of the outer surface {[0050], [FIG. 3] 105 is the first sacrificial material and 106 is the second one that is applied to top part of the first one}; 
molding a solid substrate around the composite sacrificial body {[0033] note the component are molded, [0059] note the use of compression molding, [FIG. 3] note that solid substrate 104 surrounds 105/106}; 
removing the first sacrificial material by deflagration {[0044] note degradation of the sacrificial material by heating to higher temperatures that is a form of slow burning or deflagration and can be chosen for the first sacrificial material, [0045] note the choice of polyvinyl acetate that has imbedded oxygen in its molecule thus, contributing to burning or pyrolysis or deflagration or degradation},
removing the second sacrificial material by a non-deflagration process to form a vascular component {[0041] note the choice of etching or dissolving that is a non-deflagration process and can be used for the second material}.
The remainder limitations of claim 1 (“such that at least a portion of the second sacrificial material remains in the same orientation relative to the substrate as originally molded; and subsequently’) refers to the order of removal of the sacrificial materials with the first sacrificial material being removed first and subsequently the second sacrificial material being removed.
 COPPOLA, however, is silent on the order of removal of these two sacrificial materials and simply discloses that they are removed {[0050]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have sequenced the removal of the first and second sacrificial material of COPPOLA in that order. 
It is advantageous to remove the first sacrificial material 105 by heating first to create a void channel so that the solvent/etching solution can be contacted with the second sacrificial material {[FIG. 3B]}.
Furthermore, it has been held that selection of any order of preforming process steps is prima facie obvious {see MPEP 2144.04 (IV)(C)}. Additionally, there are only two possibilities of the order of removal of these two materials and selection an order between these two options is well within the skill of one of ordinary skill in the art. 
Regarding claim 4, COPPOLA discloses wherein the first sacrificial material further comprises a polymeric or fibrous protective shell {[0045] not that fiber has a shell or outer boundary}.
Regarding claims 15 and 16, COPPOLA discloses wherein the second sacrificial material is a polymeric foam, a water-soluble resin, or an aerogel (claim 15), wherein the non-deflagration process includes contacting the second sacrificial material with a solvent or chemical etching agent (claim 16) {[0040] note the etching and note that polystyrene is a foam}.
Regarding claim 17, COPPOLA discloses wherein the solid substrate comprises a metal, polymer, polymer composite, or continuous fiber composite material {[0034]}.
Regarding claim 18, COPPOLA discloses wherein the vascular component comprises an automotive component {[0067] note the engine block}.
Regarding claim 19, COPPOLA discloses wherein the vascular component comprises a vascular cooled potted electronic component {[0067] note electronic module, [0055] note coolant channel}.
The Examiner notes that COPPOLA generally discloses creating the coolant channel in an automotive part {[0055]} and is silent on creating this in its electronic part {[0067]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the coolant channel and have created it in the electronic part, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}. 
One would have been motivated to have created this coolant channel in an electronic part, since these parts also require dissipation of heat generated during operation.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over COPPOLA as applied to claim 1 above, and further in view of YIALIZIS (US 5,912,069), hereinafter YIALIZIS.
Regarding claims 6 and 7, COPPOLA discloses all the limitations of claim 1 as discussed above. COPPOLA, however, is silent on adding oxidizing agents and unoxidized metal powder to the first polymeric sacrificial material.
In the same field of endeavor that is related to degradative composite material, YIALIZIS discloses wherein the first sacrificial material comprises one or more oxidizing agents imbedded in a polymeric matrix, wherein the oxidizing agents include one or more chlorates, perchlorates, nitrates, dichromates, nitramides, and/or sulfates (claim 6), wherein the first sacrificial material further comprises one or more unoxidized metal powders, flammable gas-filled polymeric bubbles, metallocene and/or metal oxide catalysts, one or more polymers with nitroester, nitro, azido, and/or nitramine functional groups, one or more burn rate suppressants, non-combustible fillers, and combinations thereof (claim 7) {[abstract], [col 6, lines 60-61] note perchlorate and metal powder and that metal is unoxidized}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of YIALIZIS in the method of COPPOLA and have included an oxidizing agent and an unoxidized metal powder in the first polymeric sacrificial material of COPPOLA.
As disclosed by YIALIZIS, the advantage of including these materials is that the thermal degradation point of the polymeric material can be controlled {[abstract]}. Note that the objective of the method of COPPOLA is also to degrade its first polymeric sacrificial material {[0044]} and thus, it benefits from a controlled degradation by inclusion of the materials that are taught by YIALIZIS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748